                             Case 8:20-bk-06484-CPM       Doc 38-3        Filed 07/08/21   Page 1 of 3
Label Matrix for local noticing             BK Global and Coldwell Banker                  Resurgent Receivables LLC
113A-8                                      1095 Broken Sound Parkway, N.W.                Resurgent Capital Services
Case 8:20-bk-06484-CPM                      Suite 100                                      PO Box 10587
Middle District of Florida                  Boca raton, FL 33487-3503                      Greenville, SC 29603-0587
Tampa
Thu Jul 8 12:36:28 EDT 2021
Jonathan Charles Schellhorn                 The Federal Savings Bank                       World Omni Financial Corp
507 Sonoma Dr                               Padgett Law Group                              Tripp Scott, PA
Valrico, FL 33594-3044                      c/o Seth Greenhill                             c/o H. Michael Solloa, Jr, Esquire
                                            6267 Old Water Oak Rd., Ste 203                110 SE 6th Street, 15th Floor
                                            Tallahassee, FL 32312-3858                     Fort Lauderdale, FL 33301-5004

(p)CREDITORS BANKRUPTCY SERVICE             Aes/nct                                        Aes/nct
PO BOX 800849                               Attn: Bankruptcy                               Pob 61047
DALLAS TX 75380-0849                        Po Box 2461                                    Harrisburg, PA 17106-1047
                                            Harrisburg, PA 17105-2461


Benefeds                                    Best Buy                                       Best Buy Credit Services
Po Box 797                                  Po Box 49352                                   PO Box 78009
Greenland, NH 03840-0797                    San Jose, CA 95161-9352                        Phoenix, AZ 85062-8009



Brandon Hospital                            Brandon Regional Hospital                      CarMax Auto Finance
01384                                       Po Box 9060                                    225 Chastain Meadows Court
PO Box 740743                               Clearwater, FL 33758-9060                      Kennesaw, GA 30144-5897
Cincinnati, OH 45274-0743


CarMax Auto Finance                         Citibank North America                         Citibank North America
Attn: Bankruptcy                            Citibank SD MC 425                             Po Box 6497
Po Box 440609                               5800 South Corp Place                          Sioux Falls, SD 57117-6497
Kennesaw, GA 30160-9511                     Sioux Falls, SD 57108


Citibank, N.A.                              Citibank/The Home Depot                        Citibank/The Home Depot
5800 S Corporate Pl                         Citicorp Credit Srvs/Centralized Bk dept       Po Box 6497
Sioux Falls, SD 57108-5027                  Po Box 790034                                  Sioux Falls, SD 57117-6497
                                            St Louis, MO 63179-0034


Comenitybank/Jared                          Comenitybank/Jared                             Discover Bank
Attn: Bankruptcy                            Po Box 182789                                  Discover Products Inc
Po Box 182273                               Columbus, OH 43218-2789                        PO Box 3025
Columbus, OH 43218-2273                                                                    New Albany, OH 43054-3025


Discover Financial                          (p)DISCOVER FINANCIAL SERVICES LLC             Evangelical Christian School
Attn: Bankruptcy                            PO BOX 3025                                    8237 Beacon Blvd
Po Box 3025                                 NEW ALBANY OH 43054-3025                       Fort Myers, FL 33907-3098
New Albany, OH 43054-3025


FPL                                         Gateway Services                               Gulf Coast Collection
General Mail Facility                       13240 Griffin Drive                            PO BOX 21239
Miami, FL 33188-0001                        Fort Myers, FL 33913-7953                      Sarasota, FL 34276-4239
                               Case 8:20-bk-06484-CPM        Doc 38-3         Filed 07/08/21   Page 2 of 3
HOA                                            Home Depot                                      Lee Health
PO BOX 169010                                  PO BOX 790328                                   PO BOX 744837
Miami, FL 33116-9010                           St. Louis, MO 63179-0328                        Atlanta, GA 30374-4837



Lending Club                                   Navient                                         Navient
595 market street                              Attn: Bankruptcy                                Po Box 9500
san francisco, CA 94105-2807                   Po Box 9640                                     Wilkes Barre, PA 18773-9500
                                               Wilkes Barre, PA 18773-9640


Navient Solutions, LLC.                        Professional Adjustment Corp                    Professional Adjustment Corp
220 Lasley Ave                                 14410 Metropolis Ave                            Attn: Bankruptcy
Wilkes-Barre, PA 18706-1430                    Fort Myers, FL 33912-4341                       14410 Metropolis Ave
                                                                                               Fort Myers, FL 33912-4341


Schutt Law Firm, PA                            South East Toyota Financial                     Stoneybrook at Gateway
12601 New Brittany Blvd                        PO BOX 70832                                    c/o Alliance Association Ban
Fort Myers, FL 33907-3631                      Mobile, AL 36691                                Po Box 621073
                                                                                               Orlando, FL 32862-1073


Stoneybrook at Gateway Master Association, I   Syncb/Rooms To Go                               Syncb/Rooms To Go
9521 Pebble Brook Blvd                         Attn: Bankruptcy                                C/o Po Box 965036
Fort Myers, FL 33913-6799                      Po Box 965060                                   Orlando, FL 32896-0001
                                               Orlando, FL 32896-5060


Syncb/Toys R Us                                Syncb/Toys R Us                                 Syncb/hhgreg
Attn: Bankruptcy                               Po Box 965005                                   Attn: Bankruptcy
Po Box 965060                                  Orlando, FL 32896-5005                          Po Box 965060
Orlando, FL 32896-5060                                                                         Orlando, FL 32896-5060


Syncb/hhgreg                                   Synchrony Bank                                  Synchrony Bank/ JC Penneys
C/o Po Box 965036                              c/o PRA Receivables Management, LLC             Attn: Bankruptcy
Orlando, FL 32896-0001                         PO Box 41021                                    Po B 965064
                                               Norfolk VA 23541-1021                           Orkando, FL 32896-5064


Synchrony Bank/ JC Penneys                     Synchrony Bank/Car Care One                     Synchrony Bank/Car Care One
Po Box 965007                                  Attn: Bankruptcy Dept                           C/o Po Box 965036
Orlando, FL 32896-5007                         Po Box 965060                                   Orlando, FL 32896-0001
                                               Orlando, FL 32896-5060


Synchrony Home                                 The Fed Savings Bk/dov                          USDOE/GLELSI
170 Election Road                              300 N Elizabeth St Ste 3                        2401 International Lane
Suite 125                                      Chicago, IL 60607-1134                          Madison, WI 53704-3121
Draper, UT 84020-6425


USDOE/GLELSI                                   United Collection Bureau                        Webcollex LLC D/B/A CKS Financial
Attn: Bankruptcy                               5620 Southwyck Blvd                             PO Box 2856
Po Box 7860                                    Suite 206                                       Chesapeake, VA 23327-2856
Madison, WI 53707-7860                         Toledo, OH 43614-1501
                              Case 8:20-bk-06484-CPM                 Doc 38-3        Filed 07/08/21        Page 3 of 3
World Omni Financial Corp.                             World Omni Financial Corp.                           Traci K. Stevenson +
Attn: Bankruptcy                                       Po Box 91614                                         P O Box 86690
Po Box 991817                                          Mobile, AL 36691-1614                                Madeira Beach, FL 33738-6690
Mobile, AL 36691-8817


Traci K. Stevenson, Attorney for Trustee +             United States Trustee - TPA7/13 +                    Seth J Greenhill +
P O Box 86690                                          Timberlake Annex, Suite 1200                         Padgett Law Group
Madeira Beach, FL 33738-6690                           501 E Polk Street                                    6267 Old Water Oak Road, Suite 203
                                                       Tampa, FL 33602-3949                                 Tallahassee, FL 32312-3858


H Michael Solloa Jr+                                   Sanad M Hamad +                                      Note: Entries with a ’+’ at the end of the
Tripp Scott, P.A.                                      The Law Offices of Robert M. Geller                  name have an email address on file in CMECF
110 SE 6th Street, 15th Floor                          807 West Azeele Street
Fort Lauderdale, FL 33301-5004                         Tampa, FL 33606-2209




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


AAFES                                                  (d)AAFES                                             (d)Army & Air Force Exchange Services
3911 Walton Walker                                     Attn: Bankruptcy                                     Attention: GC-G
Dallas, TX 75266                                       Po Box 650060                                        3911 S. Walton Walker Blvd
                                                       Dallas, TX 75265                                     Dallas, TX 75236


Discover Financial                                     (d)Military Star Card
Pob 15316                                              PO BOX 650410
Wilmington, DE 19850                                   Dallas, TX 75265




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Catherine Peek McEwen                               (d)Navient                                           (d)Resurgent Receivables LLC
Tampa                                                  Attn: Bankruptcy                                     Resurgent Capital Services
                                                       Po Box 9640                                          PO Box 10587
                                                       Wilkes-Barre, PA 18773-9640                          Greenville, SC 29603-0587


End of Label Matrix
Mailable recipients      68
Bypassed recipients       3
Total                    71
